Citation Nr: 1202551	
Decision Date: 01/24/12    Archive Date: 02/07/12

DOCKET NO.  09-07 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUE

Entitlement to service connection for deep vein thrombosis, to include as secondary to service-connected residuals of left buttock pilonidal cyst removal.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel



INTRODUCTION

The Veteran, who is the Appellant in this case, had active service from June 1964 to June 1968.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana, which, in relevant part, denied service connection for deep vein thrombosis.  The Veteran disagreed only with this determination and perfected an appeal. 

The issues of service connection for a heart condition (see October 2011 statement) and service connection for loss of use of both buttocks, to include special monthly compensation (see December 2008 statement) have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Veteran did not sustain a vascular injury or disease in service, or manifest deep vein thrombosis symptoms in service.

2.  Symptoms of a deep vein thrombosis disorder were not continuous after service separation, and did not manifest for many years after separation from service until 2007. 

3. The deep vein thrombosis disorder is not causally or etiologically related to service. 

4.  The current residuals of deep vein thrombosis disorder are not causally or etiologically related to the service-connected residuals of left buttock pilonidal cyst removal.


CONCLUSION OF LAW

Deep vein thrombosis was not incurred in or aggravated by active service, nor is it otherwise causally related to service or to a service-connected disability.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102 , 3.159, 3.303, 3.307, 3.309, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 (West 2002) and 
38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a) (2011), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1). 

The record shows that through a VCAA letter dated October 2007 the Veteran was informed of the information and evidence necessary to substantiate the claim for service connection.  The Veteran was also advised of the types of evidence VA would assist in obtaining, as well as the Veteran's own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002). 

The United States Court of Appeals for Veterans Claims decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, in part, that a VCAA notice as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  The VCAA letter to the Veteran was provided in October 2007 prior to the initial unfavorable decision in May 2008. 

Further, the notice requirements apply to all five elements of a service connection claim: 1) veteran status, 2) existence of a disability, 3) a connection between the veteran's service and the disability, 4) degree of disability, and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In this case, the October 2007 letter gave notice of the types of evidence necessary to establish a disability rating and effective date for the disability on appeal.  For these reasons, the Board finds the VCAA duty to notify the Veteran has been fulfilled. 

The Board also finds that there has been substantial compliance with the VCAA assistance provisions.  The record in this case includes service treatment records, private treatment records, VA examination reports, and lay evidence.  The Veteran has not reported submitting an application to Social Security Administration for disability benefits relevant to this claim.  The Board finds that the record as it stands includes adequate competent evidence to decide the case and no further action is necessary.  See generally 38 C.F.R. § 3.159(c).  No additional pertinent evidence has been identified by the Veteran. 

The Veteran has been afforded with a VA general examination in January 2008, following which the VA examiner reached an opinion regarding the claimed deep vein thrombosis disorder.  In December 2008 the claims file was sent to a VA examiner for an opinion, which was reached following a review of the entire claims file.  The Board finds these examinations to be sufficient.  For all the foregoing reasons, the Board concludes that VA's duties to notify and assist the Veteran have been fulfilled with respect to the issue on appeal. 

Service Connection for Deep Vein Thrombosis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

In addition, service connection may be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Pursuant to 38 C.F.R. § 3.310(a), a "disability which is proximately due to or the result of a service-connected disease or injury shall be service connected."  See Evans v. West, 12 Vet. App. 22, 29 (1998) (noting requirements for establishing service connection on a secondary basis).  Thus, in order to establish a secondary service connection claim, the veteran must show (1) the existence of a current (secondary) disability; (2) the existence of a service-connected disability; and 
(3) evidence that the service-connected disability proximately caused the secondary disability.  38 C.F.R. § 3.310(a).  A veteran may also establish secondary service connection by demonstrating that the current (secondary) disability became aggravated or chronically worsened by the already service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (holding that "when aggravation of a Veteran's non- service-connected [secondary] condition is proximately due to or the result of a service-connected condition, such veteran shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation"); see Libertine v. Brown, 9 Vet. App. 521, 522 (1996) ("Additional disability resulting from the aggravation of a non-service-connected [secondary] condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a) ").  If a veteran succeeds in establishing service connection for a secondary condition, "the secondary condition shall be considered a part of the original condition."  38 C.F.R. § 3.310(a).

The provisions of 38 C.F.R. § 3.310 were amended, effective from October 10, 2006; however, the new provisions require that service connection not be awarded on an aggravation basis without establishing a pre-aggravation baseline level of disability and comparing it to current level of disability.  71 Fed. Reg. 52744-47 (Sept. 7, 2006).  Although the stated intent of the change was merely to implement the requirements of Allen v. Brown, 7 Vet. App. 439 (1995), the new provisions amount to substantive changes to the manner in which 38 C.F.R. § 3.310 has been applied by VA in Allen-type cases since 1995.  The Veteran's claim was filed in September 2007, falling under the revised provisions.  The Board observes that the Veteran has consistently claimed that the claimed deep vein thrombosis disorder was caused by his service-connected residuals of left buttocks pilonidal cyst removal, and has never contended that the scars on his left buttock aggravated the deep vein thrombosis; therefore, the more onerous requirements for service connection to be awarded on an aggravation basis will not be considered.

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the veteran.  By reasonable doubt is meant one that exists because of an approximate balance of positive and negative evidence that does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

The Veteran contends that a deep vein thrombosis disorder that he "likely" had in August 2007 and current residuals were caused by the manner that he sits (placing the bulk of his weight on the right buttock), which the Veteran contends is a result of the painful scar on his left buttock, which is a residual of the service-connected residuals of left buttocks pilonidal cyst removal procedure he underwent in service.  See July 2008 statement, February 2009 statement.

The Board will address whether service connection is warranted for deep vein thrombosis on presumptive, direct, and secondary bases.  Though not part of the Veteran's contentions, the Board observes that the June 2008 rating decision found that the Veteran did have service in the Republic of Vietnam therefore, his exposure to herbicides during service was presumed.  The RO granted service connection for diabetes mellitus on a presumptive basis.  The disorder deep vein thrombosis is not on the list of diseases presumptively connected to Agent Orange exposure.  See 38 C.F.R. § 3.309(e).  Therefore, service connection is not warranted on a presumptive basis.  38 C.F.R. §§ 3.307, 3.309. 

The Board also finds that service connection is not warranted on a direct basis.  The Board finds that the Veteran did not sustain a vascular injury or disease in service, or manifest deep vein thrombosis symptoms in service.  The Veteran's service treatment records are silent regarding any complaints, treatment, or diagnosis of a vascular disorder while in service.  The May 1968 Report of Medical Examination, prepared for release from active duty service, found his heart and vascular system clinically normal.  The Veteran does not assert, and the record does not provide, any indication that the Veteran's deep vein thrombosis disorder was manifested during service or causally related to service. 

The Board also finds that symptoms of a deep vein thrombosis disorder were not continuous after service separation, and did not manifest for many years after separation from service until 2007.  The record also demonstrates no continuity of symptomatology from service separation to the present time; rather, the evidence shows that the Veteran initially sought private treatment for chest pain in August 2007 and was assessed as having suffered a pulmonary embolism.  He denied any family history of deep vein thrombosis and did not report having such a history himself, when he initially sought treatment.  This reported history reflected a post-service onset of deep vein thrombosis and is of high probative value because it was made for treatment purposes.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994).

Such a prolonged period from service separation (May 1968) until August 2007 without medical complaint can be considered, along with other factors concerning the claimant's health and medical treatment during and after military service, as evidence of whether a disability was incurred in service or whether an injury, if any, resulted in any chronic or persistent disability which still exists currently.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

The Board finds that the deep vein thrombosis disorder is not causally or etiologically related to service.  As such, the Board finds that the preponderance of the evidence is against findings of in-service deep vein thrombosis disease or injury, chronic deep vein thrombosis symptoms in service, or continuous deep vein thrombosis symptoms after service; therefore, there is no basis to relate the deep vein thrombosis disorder directly to service, as there is nothing in service to which the current residuals of deep vein thrombosis could be related, and no continuous symptoms to provide a nexus to service.  For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim as directly incurred in service.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

Under any theory of entitlement to service connection, the Board finds that the Veteran does not have a disability of deep vein thrombosis within the period on appeal.  The requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, and that a claimant may be granted service connection even though the disability resolves prior to adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

In this case, however, there is no medical evidence of deep vein thrombosis at any time during the period under appellate review.  While the Veteran sought medical treatment for chest pains in August 2007, the August 17, 2007 History and Physical summary noted that the Veteran stated that approximately one week prior he had experienced pain in the back of his right leg that he assumed was due to a new office chair.  The History and Physical summary also described the Veteran as obese with an admittedly sedentary lifestyle.  The August 22, 2007 Discharge Summary repeated the Veteran's statement of having experienced right leg pain which he had attributed to an office chair, and the discharging clinician also noted that the Veteran "likely" had a deep vein thrombosis (DVT); however, an ultrasound study of his lower extremities was never conducted.  This was the first reference to the Veteran ever having had DVT, and the Board observes that DVT was not listed as a discharging diagnosis.  The discharging clinician had only assessed it as "likely," which is an educated assumption, but not an actual diagnosis.  When the Veteran sought medical treatment again on August 26, 2007 for chest pain, he himself reported having had a history of DVT.  Again, there was no confirming diagnosis from the private clinicians.  A chest CT scan also dated August 26, 2007, was interpreted to reveal that the previously noted small pulmonary artery embolism had resolved and no new emboli were noted.  

The Veteran submitted his claim for service connection on September 12, 2007.  VA treatment records referred to his having had a pulmonary embolism; however, there was no reference to DVT.  Private treatment records noted that he was taking Coumadin.  See Dr. L. August 2007 to November 2007.  The first treatment report with Dr. W, April 2008, noted that the Veteran had had a work-up and it came back negative for clotting disorders, and that the Veteran wanted to discontinue the Coumadin.  Both private and VA treatment reports show that the Veteran does not have current disability of residuals of deep vein thrombosis, specifically including persistent edema, stasis pigmentation, and ulcerations on the right leg.  

The Board will proceed reviewing the appeal to determine whether secondary service connection for the residuals of DVT is appropriate.  With regard to the theory of secondary service connection, the Veteran contends that the DVT was caused by his service-connected left buttock scar.  He contends that the scar's pain and presence caused him to put his weight while he sat on his right buttock, and this in turn caused the DVT and its residuals.  

The Veteran has made several statements that he does not and cannot sit for prolonged periods, due to his left buttock scar.  In the January 2008 VA Social and Industrial Survey, he reported that he could not sit for long periods of time, hence his repeated actions of getting mad at jobs and quitting.  He had purchased a motorcycle the previous year; however, he stated that he had only put 200 miles on the bike because he could not sit that long on it.  He reported that he has not been to a movie theater in over 20 years because he could not sit that long and even the move from California to his current state took longer because he needed to stop.  

However, these statements are contradicted by the conclusion of the Veteran's private clinicians who treated him in August 2007.  Despite the Veteran insistence during the adjudication of his current claim seeking compensation benefits that he could not sit for very long, the private clinician who prepared the August 17, 2007 History and Physical upon the Veteran's admission to inpatient care included in the assessment and plan that the Veteran was obese with an "admitted" sedentary lifestyle.  That the private clinician included in the report that the Veteran "admitted" he had a sedentary lifestyle means that to the private physician the Veteran made a different statement than what he repeatedly has made to VA.  This same clinician also considered the Veteran's report of having experienced right leg pain the week prior to be "interesting."  Upon discharge, in the August 22, 2007 summary, the Veteran was advised to walk and minimize prolonged sitting.  Therefore, the Board finds that the Veteran's current statements denying prolonged sitting have been contradicted and rendered less credible and of little probative value by the objective assessments of his own private treating physician in August 2007, which advised the Veteran to walk.  

In January 2008 the Veteran was afforded a VA general medical examination.  The VA examiner reviewed the claims file and interviewed the Veteran.  Following an objective examination, the VA examiner addressed the question of whether the Veteran had developed DVT because of the residuals of the left buttock cyst.  The January 2008 VA examiner found his risk factor to be prolonged sitting, that was not related to the left buttock cyst, but to his job.  Therefore, the VA examiner opined it was less likely than not that the DVT was caused directly by the left buttock cyst residuals.  

The Board finds this VA general examination sufficient and the opinion probative and persuasive.  The VA examiner considered the evidence of record and the Veteran's claim and the objective examination.  The VA examiner had also noted and found to be a significant causative factor the work-related prolonged sitting, as had the private clinician in August 2007, as discussed above.

The Veteran submitted two statements by his then current private physician Dr. W.  In the June 2008 statement, Dr. W referred to the DVT as being in the right leg of the Veteran in August 2007.  Dr. W opined that the "only" risk factor for the development of the clot was the Veteran's extensive sitting - on the Veteran's right side - which he stated the Veteran was "forced" to do because of the painful scar on the left buttock.  Dr. W noted blood clots are known to form when blood pools; therefore, Dr. W found it reasonable to assume that the clot would not have formed had the Veteran not put so much weight on his right leg.  If the weight had been on both legs, the blood would have flowed more freely.  Therefore, Dr. W deduced that the scar from the surgery most likely contributed to the clot formation.  

The Board finds this statement to have limited probative value.  At the start, it is unclear how Dr. W arrived at the conclusion that the Veteran had DVT in the right lower extremity or why the only risk factor was the manner in which the Veteran sat.  The treating clinicians in August 2007 reached no such conclusions.  (The August 2007 history and discharge summaries noted extensively the Veteran's history, to include that he smoked at one time, was then obese, and had chosen a sedentary lifestyle.)  No ultrasound study was conducted; a DVT was only found "likely," and the Veteran's complaint of pain a week prior in the right leg was considered only as "interesting."  Further, Dr. W's April 2008 evaluation of the Veteran is of record and that evaluation included the opinion that the blood clot seven months prior had an "unclear" etiology.  As Dr. W never explained how the Veteran's only risk factor was how he sat, and as Dr. W never indicated what factor or findings changed his opinion from an unclear etiology in April 2008 to a deduction that the scar on the left buttock likely contributed to the clot formation, his June 2008 opinion has little probative value.

The Veteran also submitted a December 2008 statement by Dr. W.  This statement is addressed very generally and observed the Veteran's report that his work entailed him sitting for long period of the day at a computer.  Dr. W also noted the Veteran's report that a scar on his buttocks has become painful, especially when sitting for long periods, and so the Veteran had increased difficulty getting up, and so needed to use his arms as his buttock muscles have grown weaker.  At the onset, the Board observes that now Dr. W. was another physician who found the Veteran would sit for long periods of time - to do his job.  Dr. W. made no mention of how the Veteran sat or to what angle; therefore, the Board does not find the remainder of the statement relevant for this claim, as it amounts to only a conclusion that is unsupported by any reasoning.    

Finally, in December 2008, a VA examiner reviewed the claims file to render an opinion regarding the relationship between the service-connected residuals of the left buttock cyst removal and the DVT.  The VA examiner reviewed the claims file to include Dr. W's treatment records and June 2008 statement, then concluded the VA examiner observed there are several causes for thromboembolia, among them were the Veteran's non-service-related factors of prolonged sitting and smoking.  

The Board finds the December 2008 VA examiner's opinion probative and persuasive as it reflects a review of the evidence in the claims file, is consistent with the evidence in the claims file, and the rationale for the opinion is thoroughly explained.  The VA examiner indicated that he was unaware of medical literature that found a causal relationship between scars and DVT's.  Instead, the VA examiner noted the August 2007 report, by which the Veteran reported that he had had soreness in his right leg after using a new office chair, as well as the sedentary lifestyle notation in the August 2007 History and Physical report.  As further support of his opinion that the Veteran's DVT was due to non-service-related etiologies of prolonged sitting and smoking, the VA examiner noted that Dr. W had himself assessed the etiology of the blood clot as "unclear" in April 2008.  The December 2008 VA examiner reasoned that it was not the sitting position, but that the fact that the Veteran remained sitting for long periods of time, either due to job requirements or choice, that contributed to his DVT/PE (pulmonary embolism).  In particular, the Board observes that the December 2008 VA examiner noted there were several causes for thromoeboli, which also reflected the various findings and recommendations of the private clinicians in the August 2007 discharge summary.  

The opinions of the December 2008 VA examiner and the January 2008 VA examiner tend to weigh against the Veteran's claim because they constitute probative, competent medical opinion evidence not relating the Veteran's residuals of DVT to his subjective reports of how he sat, due to the service-connected scar on his left buttock, but instead to the prolong sitting the Veteran engaged in due to his employment and/or his lifestyle.   

As well, the Board finds that the Veteran is not competent to offer an opinion regarding any causal relationship between his residuals of DVT and service-connected residuals of the left buttock cyst removal, referred to generally as a scar on the left buttock.  DVT and its residuals is not the type of disorder that a lay person can provide competent evidence on questions of etiology or diagnosis.  The Board points out is a non-observable pathological process that is clearly beyond the expertise of a layperson to diagnose.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (noting, in a footnote, that sometimes a layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer).   

While the Veteran's contentions have been considered carefully, these contentions are outweighed by the competent medical opinion evidence of record that are consistent with the accurate facts as found by the Board.  There is no probative medical opinion that relates the subjective report of the manner with which the Veteran sits as a claimed result of the left buttock scar to the DVT or its residuals.  Medical evidence generally is required to establish a complex medical diagnosis or to address questions of medical causation, especially regarding such complex system as the vascular system.  Nevertheless, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See 38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); see also Jandreau and Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence). 

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for the residuals of DVT, on a 

presumptive, direct, and secondary basis, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 


ORDER

Service connection for the residuals of deep vein thrombosis, to include as secondary to service-connected residuals of left buttock pilonidal cyst removal, is denied. 



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


